J-A06038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KEVIN C. TIERNEY AND IRENE M.                      IN THE SUPERIOR COURT OF
TIERNEY                                                  PENNSYLVANIA


                      v.

VERIZON PENNSYLVANIA, INC.,
DANELLA LINE COMPANY, MELCAR, LTD.,
INC., TRAVELERS HOME AND MARINE
INSURANCE COMPANY

APPEAL OF: THE TRAVELERS HOME AND
MARINE INSURANCE COMPANY
                                                        No. 1675 EDA 2013


                  Appeal from the Order Dated April 10, 2013
              In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): 12-4399


BEFORE: BENDER, P.J.E., PANELLA, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.                                 FILED JULY 29, 2014

      The Travelers Home and Marine Insurance Company (Travelers)

appeals from an order entered on April 10, 2013, in the Court of Common

Pleas of Delaware County, directing Travelers to respond to written

discovery requests.        After careful review, we remand for the trial court to

hold a hearing regarding the disputed requests.

      On November 24, 2011, raw sewage was forced into the home of

Kevin C. and Irene M. Tierney, causing property damage. See Complaint,

5/24/12, at ¶ 6.      The Tierneys instituted suit on May 24, 2012, against

Verizon Pennsylvania, Inc., Danella Line Co., and Melcar, Ltd. for negligently

causing the damage while excavating, installing, repairing, or constructing
J-A06038-14



utility, communication, or data lines near their home. The Tierneys held a



occurred. In the complaint, the Tierneys included Travelers as a defendant,

asserting breach of contract, bad faith, and violation of the Unfair Trade

Practices and Consumer Protection Law,1

failure to pay the fair and reasonable costs associated with the damage to



        On August 17, 2012, the Tierneys served discovery requests on

Travelers, including 87 interrogatories and 19 document requests. Travelers

responded, but objected to some of the requests.2         The Tierneys were

dissatisfied with the response, and on October 12, 2012, they filed a motion

to compel Travelers to answer all of the written discovery. Travelers filed a

response in opposition to the motion to compel on November 1, 2012,

requesting oral argument on the motion. On April 10, 2013, without hearing

argument or providing an explanation, the trial court issued an order

granting the motion to compel and ordered Travelers to provide the

____________________________________________


1
    73 P.S. §§ 201-1 201-9.2.
2
    Travelers objected to discovery requests in several broad categories: (1)

and guidelines; (2) interrogatories seeking detailed information about every
case for bad faith brought against Travelers within the last 10 years,
including providing names and addresses of the plaintiffs; and (3)
interrogatories seeking information about every governmental investigation
                                       e United States.



                                           -2-
J-A06038-14



discovery requested within ten days of the order. Travelers filed a motion

for reconsideration on April 18, 2013, asserting that the discovery requests

sought     privileged   and     confidential   information.       The    motion    for

reconsideration was denied, and the instant timely appeal followed.

        We must first determine whether we have jurisdiction to review the



order goes directly to the jurisdiction of the Court asked to review the

           Berkeyheiser v. A-Plus Investigations, 936 A.2d 1117, 1123

(Pa. Super

                                Id. at 1122. Discovery orders are interlocutory

and, therefore, typically unappealable.        Jones v. Faust, 852 A.2d 1201,

1203 (Pa. Super. 2004).           However, interlocutory collateral orders are

immediately appealable as of right under Pa.R.A.P. 313 if the following



main cause of action; (2) it involves a right too important to be denied

review; and (3) is such that the claimed right would be irreparably lost if

                                                                Pugar v. Greco, 394
A.2d 542 (Pa. 1978) (citation omitted); see Pa.R.A.P. 313(b).

        Discovery orders involving potentially confidential and privileged

material have been held to be appealable collateral orders satisfying the

three    prongs   set   forth    in   Pugar    and   codified    in   Pa.R.A.P.   313.

Berkyheiser, 936 A.2d at 1123-24 (citing Ben v. Schwartz, 729 A.2d 547

(Pa. 1999)); see also T.M. v. Elwyn, Inc., 950 A.2d 1050, 1056 (Pa.

                                         -3-
J-A06038-14



Super. 2008). Such discovery orders are separable from the main cause of

action because privilege and confidentiality issues can be considered without

analyzing the merits of the underlying cause of action. See Ben, 729 A.2d

at 551-

                     deeply rooted in public policy, especially where the

disclosure of such information affects individuals other than those involved in

this particular ca       Berkeyheiser, 936 A.2d at 1124.        Finally, rights

would be irreparably lost through disclosure of privileged or confidential



          T.M., 950 A.2d at 1058. Here, the discovery order requires the

production of allegedly privileged and confidential information related to

individuals who are not parties to the instant action. Thus, the order in the

instant matter is appealable as collateral to the main cause of action, and we

have jurisdiction.

      Throughout the trial court proceedings and this appeal, Travelers has

consistently requested a hearing on the motion to compel under Pa.R.C.P.



right to argue any                            This Court has interpreted Rule



argument.    Tessier v. Pietrangelo, 522 A.2d 88 (Pa. Super. 1987).         An

exception is where the parties have briefed the issues such that oral

argument would be redundant and the lack of oral argument would not

result in prejudice to either party. See Gerace v. Holmes Protection of

                                     -4-
J-A06038-14



Phila., 516 A.2d 354, 359 (Pa. Super. 1986).       Instantly, the parties have

never briefed discovery issues, and the trial court failed to discuss its

rationale for granting the motion to compel.     Indeed, in its Rule 1925(a)

opinion, the trial court exclusively analyzed whether the order granting the

motion to compel is an appealable collateral order and did not discuss the

merits of the motion.      Likewise, the order itself does not provide any

discussion of the merits   it simply grants the motion without explanation.

      The discovery ordered in this matter is quite broad and involves

potentially privileged and confidential information. Accordingly, a remand is

necessary so that the trial court may hold a hearing and analyze the

privilege and confidentiality issues raised. T.M., supra.

      Order vacated. Remanded with direction to the trial court to conduct a

hearing regarding the motion to compel discovery. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2014




                                     -5-